Review of the Hungarian Presidency (debate)
I would like to welcome to the European Parliament Prime Minister Viktor Orbán, the leader of the former Presidency of the Council, the President of the Commission, José Manuel Barroso, and Vice-President of the Commission Maroš Šefčovič.
The next item is the Council and Commission statements on the review of the Hungarian Presidency.
President-in-Office of the Council. - (HU) Mr President, President of the Commission, ladies and gentlemen, it is my task today to give you a brief summary of the achievements of the Hungarian Presidency. My task is easy, because when you kindly invited me here six months ago, I had the opportunity to present the programme of the Hungarian Presidency, which can be found in this volume. There were, there are concrete objectives set out in it. Six months later it is easy to compare the accomplishments with those objectives. If we were to base the evaluation of our work on this alone, we could say that the Hungarian Presidency has fully delivered on the objectives set out by ourselves and confirmed by you.
I would like to take this opportunity to express my thanks to Belgium, who took the Presidency before us, for doing an excellent job and for doing excellent preparatory work for our Presidency. I would also like to express my thanks to President Jerzy Buzek, because as I mentioned here in January, our aim was to have a Parliament-friendly Presidency. Friendship needs two parties, and I received unfailing support, cooperation and friendship from your President, Mr Jerzy Buzek. I would also like to thank the President of the Commission, Mr Barroso, who is present here today, because for a presidency to be successful, the current Council has to do a huge amount of work. I would like to thank Mr Barroso for giving me the opportunity to have very open and honest meetings and professional cooperation on the most difficult issues. I would like to thank the Members of the European Parliament in general, but Mr Daul and the members of the Group of the European People's Party (Christian Democrats) in particular, because you all know that although the Presidency aims to separate its work from political affairs, and especially from home affairs, this cannot be fully achieved at all times. For this reason the Presidency always needs a kind of political background, and the PPE Group and Mr Daul provided the necessary political background for us to be able to focus on our work. Thank you for that.
Ladies and gentlemen, you may remember that the Hungarian Presidency set a strong Europe as one of its primary objectives. I have always believed that Europe can be stronger than it is now, or was six months ago. When 13 years ago, I was able to participate in a European Council meeting as Prime Minister for the first time, I can recall that those meetings were held in the spirit of optimism; ambitious plans were drafted, and the meetings were full of vitality and momentum. Remember that 13 years ago, we were excited by the fever of reunification; we celebrated the creation of the single market and single currency, and the idea to make the EU the most developed region in the world by 2010 did not seem at all ridiculous; in fact, we took it very seriously. I personally remember a European Union that was not on the defensive, was not tormented by crises, was not tormented by itself, and was not full of doubt, but had a clear vision of the future and worked purposefully towards it.
Ladies and gentlemen, fellow Members, as a short summary of the Hungarian Presidency, I can say that today the European Union is indeed stronger than six months ago. It is stronger, although it received three blows in the solar plexus during these six months, namely the deepening crisis in the eurozone, the Japanese nuclear disaster, and the challenges resulting from the changes in North-African countries. These all required rapid responses and dedication from the Hungarian Presidency The EU was able to respond swiftly and effectively to these situations without us having to amend our six-month programme.
I claim that Europe is stronger than six months ago. However, our voters strongly disagree with this statement. In my opinion, the reason for this is that we, who are working diligently in the inner sanctuary of the EU, can feel the progress we have made in the past six months; the citizens, on the other hand, only encounter the deepening crisis of the eurozone and the Greek crisis in news headlines. Europe may become stronger, but it will still not make the impression of a strong community, no matter how much we consolidate the foundations of the EU, until we can provide a solution to the Greek crisis, one that is clear and comprehensible to the citizens and ensures success instead of only taking measures and decisions to gain a few weeks or months. This is why I encourage you and I hope you can find a solution to this issue as soon as possible.
Ladies and gentlemen, the European Union is stronger now than six months ago, mostly because it now has the necessary means to avoid future crises, means that it did not have six months ago. The European Semester, one of the big challenges of the Hungarian Presidency, is up and running, and we can proudly say to European citizens that we now have the means in place which will help us prevent the single currency from running into difficulties such as those of today.
I should mention here the history of the 'six pack', as well, which is more than 95% ready at this stage, and if we manage to dot the i's and cross the t's, we will complete the crisis management mechanism as well. We set up the ISM system required for crisis management, and the most important relevant decisions were made in the last six months. Europe is stronger today also because we have a Roma strategy, a strategy which did not exist previously within the EU, and which is not only important from humane and human rights considerations - although it is important from these points of view as well - but also because it gives us the opportunity to involve millions of EU citizens in the EU labour market, and become economically stronger this way. The Roma strategy is the first document which not only sees a challenge in the existence of the Roma community, but also a great opportunity and a power resource for the European Union.
The European Union is stronger now than six months ago, because the second macro-regional development programme, the Danube strategy was born. This is the first of its kind that not only includes Member States, but also establishes the framework for cooperation between six non-EU countries and eight Member States. If we can put flesh on the bones - and we stand a good chance to do so because the intellectual preparations are completed - then it can become a success story of the EU.
And the European Union is stronger now than six months ago, because five hours before the end of the Hungarian Presidency we managed to conclude the accession negotiations with Croatia. I would like to inform you that this decision not only concerns Croatia, but opens up a promising perspective for other countries of the West Balkans. To summarise our partly presidential, partly neighbourhood experiences with the region, I prepared a memorandum regarding the issue of the West Balkans and the enlargement of the West Balkans, the enlargement of the European Union in the West Balkans, which I have already submitted to the leaders of EU institutions, to President Buzek and the Prime Ministers as well.
Another reason why the European Union is stronger today is because we can now protect our borders more efficiently than six months ago. We have made the decisions that create the necessary capacities for the European Union for border protection and migration prevention, and we have made important steps towards deepening and enlarging the Schengen Agreement.
Ladies and gentlemen, allow me to remind you that the tasks of the Presidency also include playing an important part and being an efficient means in the course of interinstitutional cooperation and sometimes conflicts arising between our complicated legislative bodies. I would like to remind you that we have done this work as well. As regards cooperation between Parliament and the Council, we brought several dozen dossiers and codecision dossiers to a conclusion. I would also like to inform you that we have come to an agreement on how to involve Parliament in the preparation of the multiannual financial framework. I personally made efforts to ease cross-institutional tensions. I met with President Rompuy 13 times, I had official talks with Mr Barroso 13 times, and met with President Buzek nine times with the specific purpose of facilitating interinstitutional cooperation. During our Presidency I personally visited every Prime Minister, and I strove to pave the way to prepare joint decisions during these bilateral negotiations.
Finally, ladies and gentlemen, let me express my hope that Poland, the country that takes over the Presidency from us, will continue to enhance the reputation of Central Europe. Let me express my hope that Hungary did great preparatory work for the Polish Presidency. Taking all into consideration and looking at us from a mid-term historical perspective, let me conclude without the slightest immodesty that the Hungarian Presidency may, and the Polish Presidency following us certainly will convince you that the decision taken 10 years ago and implemented seven years ago, that is, the enlargement of the EU to include Central Europe, was a wise decision. It made the EU, our community, stronger, more colourful, more viable and more creative. Thank you very much for your kind attention.
Prime Minister Orbán, thank you for the account you have given us. As we know, the Hungarian Presidency came at a very difficult time for the world and for the European Union. You mentioned the threats that emerged during the Hungarian Presidency. Our response to threats is always what matters most. This was the first Hungarian Presidency, and thus the country's first experiences in this area. This is why we listened so attentively to the Prime Minister's speech, and we will now hold a debate on what he said.
As an additional point, I would like to thank you for the memorandum you sent to me and to the prime ministers, chancellors and presidents of the EU Member States. This memorandum sets out a vision of measures to be taken in the Western Balkans, and I believe that this vision is very important. I would also like to make one very important comment to the House: Mr Orbán referred to the Western Balkans as representing the conclusion of Europe's reunification. There was a reunification back in 2004, and now we must complete this process. Prime Minister Orbán also very briefly outlined the situation in the individual countries, and presented a strategic programme which should guide our actions. I would like to add that the European Parliament has always been in favour of enlarging the European Union to include the Western Balkans, although they must of course meet the criteria first. The most important point for us is that these criteria are met, and I am sure we agree on this, Prime Minister Orbán.
I would now like to ask the President of the European Commission, Mr Barroso, to take the floor.
President of the Commission. - Mr President, Prime Minister and distinguished Members of the Hungarian Government, distinguished Members of the European Parliament, ladies and gentlemen, while confronted with very testing circumstances, Hungary has risen to the challenges and delivered a very competent Presidency of the Council.
More generally, the European Union is today better able to deal with the opportunities and the difficulties before us. I would therefore like to thank Prime Minister Orbán and all his team for their commitment and their hard work. During the Hungarian Presidency of the Council the European Union achieved the first European Semester, concluded negotiations with Croatia, supported the democratic movements of the Arab Spring, approved a new European strategy for the Roma and launched the new strategy. This is in fact a good result.
I want also to underline the openness for dialogue with the European Parliament on the next multiannual financial framework. As you know, last November I suggested launching a structural dialogue, and this was the case during Hungary's Presidency. We have met several times - President Buzek, Prime Minister Orbán and I - to exchange views before the Commission finally approved the proposal that is now before you. It is a budget that we believe is realistic but ambitious, and that is all about investing in future growth. This practice of consultations - Parliament, Council, Commission - has now been established, and Prime Minister Tusk has already confirmed to me that the Polish Presidency will follow suit. The dialogue is launched. It will continue and bear fruit.
We are reflecting the lessons of the crisis in our policy making. After much hard work we have both the plan and the tools needed to get Europe back on track and to ensure it stays on track. This is no small achievement. At a time when some call on us to retreat into national shells, we have in fact developed a clearer sense of our interdependence. We have chosen to recognise our interdependence on the key issues of the day, particularly on the economy, but also on migration.
First, the economy. Growth has been high on the Hungarian Presidency agenda and will remain so for the current Polish Presidency. In today's economic climate the stakes are very high. While 1.8% GDP growth is now expected for the European Union in 2011, unemployment is still unacceptably high, especially amongst our young people. The divergences in competitiveness between our Member States are still too great and countries such as Greece are walking a tightrope. This means that in the longer term what is at stake is the future of our social economy, our common currency, the euro, and our role in the world.
So the Commission's six legislative proposals on economic governance are essential and will have far-reaching consequences for our Union. After marathon negotiations between the co-legislators, final agreement on the economic governance package is within sight. I urge Parliament and the Council to go this extra mile and deliver, sooner rather than later, on this very important package building on the excellent job done by the rapporteur.
From our side the Commission will continue to work hard on delivering in areas where it matters most for growth. Take, for example, the 12 priority actions under the Single Market Act. The Commission will ensure that all our proposals are on the table by the end of the year with the hope that they can be approved by Parliament and Council by the end of 2012.
I am very pleased to see early fruit, especially in the area of intellectual property, where the Commission has presented a comprehensive strategy for reform and where already last week Member States agreed on the two regulations implementing enhanced cooperation to create a common European Union patent. This agreement has eluded us for decades and the Hungarian Presidency made a critical contribution to breaking the deadlock. The end result will reduce the cost of patents in Europe by up to 80%, covering 25 Member States. This is a key step in becoming more innovation-friendly. It is of great economic value. We will put an end to the unacceptable situation where obtaining a patent in Europe costs ten times more than in the United States. This shows how European action can complement national action to boost competitiveness.
Another important issue during these six months was migration. Migration is also an emotive issue, and the European Union has faced a difficult and challenging situation linked to the south Mediterranean events of last spring, but let me say once again that we have acted as a Union to protect both freedom and security.
It is of great importance that we have strengthened Frontex with agreement on the new regulation two weeks ago. We have also been able to face difficult situations related to Schengen governance and national actions aiming to put at risk basic principles of the European Union, such as the free movement of persons and a common European space without borders.
The Commission will now come forward with its concrete proposals for a European-based monitoring and evaluation system supplemented by a European safeguard mechanism.
On asylum, the European Council has agreed that we must complete our common European asylum system by 2012. The Commission proposals are already on the table. I remain confident that we have the momentum we need to complete this goal.
I am also pleased that the Hungarian Presidency has delivered a big step forward for the Roma people. The Commission's framework for national Roma integration strategies is endorsed by the European Council and will help us to end centuries-old exclusion in four key areas: education, employment, healthcare and housing. I commend the robust and sensitive handling of this agreement.
Let me now note the outstanding progress towards Croatia's accession. Negotiations were formally concluded last week, and we now look forward to signing the accession treaty by the end of this year. In the Commission's view, Croatia could become the 28th member of our Union by 1 July 2013. We have been strict but fair, and will continue this same approach until accession. I believe it will lead not only to a stronger European family but to further peace, reconciliation and stability in the Western Balkans. Let me pay tribute to the strong support we have received in steering this process and in giving a practical meaning to the European prospects for the region. I really welcome the strong commitment of Hungary regarding the future of the Western Balkans.
We have also given definition to the Danube strategy helping to connect, protect and develop in partnership with six of our neighbours. The overall aim is to improve the quality of life for the 115 million people living in the Danube region.
This year has also been a very important year so far for neighbourhood policy. Neighbourhood policy is more than ever at the top of the Union's agenda. We have actively managed the situation faced by our southern neighbours, not only supporting politically the Arab Spring, but also on the ground in very concrete humanitarian terms, including as regards its direct impact on European Union territory and defining a strategy for democracy and co-prosperity.
In conclusion, let me say that we must keep focused on investing in our future. The Hungarian Presidency has helped us in this respect and their close collaboration with the new Polish Presidency will serve the Union well. It will ensure continuity in the Council's work and allow as well for constructive exchanges with the European Parliament. We have been able to move forward with the European agenda during this six months. I am sure that during the next semester we will be able to build on these achievements to ensure important successes for our Union.
(Applause)
Mr President, President of the Council, President of the Commission, ladies and gentlemen, the Hungarian Presidency of the Council has shown how the rotating Presidency has continued to play an important role in our decision-making system. We have to recognise the importance of the advances that have been made in these last few months on a number of fronts. Firstly, there are the advances on the economic front, with the progress that has been made on governance and the success of the first-ever European Semester. Secondly, there is the common policy front, with the measures taken concerning social cohesion, the common agricultural policy, food security, the single market, the Danube strategy and, of course, energy policy. Thirdly, there is the external front, with the accession of Croatia, but also the expression of our solidarity with our Japanese friends and with the peoples of the Mediterranean.
Let me inform you, Mr Orbán, of the position of the Group of the European People's Party (Christian Democrats) on most of these points. First, I want to thank the Hungarian Presidency. In particular I would thank the Minister of State for EU Affairs, our former fellow Member Mrs Győri, for the enormous efforts she has made towards taking the governance package forward and, in particular, granting Parliament's requests for the Community method to be applied.
We have been successful on 90% to 95% of our requests. I am very disappointed that, because of the stance some people have taken, we cannot reach a conclusion this week as planned. Without economic governance, ladies and gentlemen, there will be no stability for the euro. Without a stable euro, the chances of Europe winning the battle for growth, and thus the battle for employment and social cohesion, are next to nothing. The PPE Group is convinced of this.
President of the Council, I also want to emphasise the progress that has been made on common policies since January. There has been progress on the cohesion policy, with the agreement reached in February on the strengthening of this device in the coming years. There has also been progress on the common agricultural policy, with the agreement reached in March on the broad outlines of the reform, against a background of worrying increases in the prices of raw materials as well as ever greater challenges in relation to food security. Thirdly, there has been progress on energy and innovation, strategic themes to which an entire meeting of the European Council was devoted at the start of February, one month before the Fukushima tragedy. Finally, there has been progress on the single market, which will be consolidated further thanks to the Single Market Act.
On all these major topics, the Hungarian Presidency has made progress in spite of a difficult political and economic environment. I would add one important element to that, namely the policy on the Roma, on which you, Mr Orbán, have been able to conciliate the Europeans and propose specific actions. I am particularly grateful to you for that.
I will end by mentioning the advances made in the area of external affairs. I have already had the opportunity to welcome the progress made by Croatia during the last few months; it is only because of this that the 27 were able to give it the green light for its accession in accordance with the timetable that President Orbán wished for, starting in January.
This accession is good news for the Croatian people. It is also good news for the peoples of the Balkans, who must be able to rely on a concrete European perspective.
The events that have occurred in the Mediterranean, too, have dominated the Presidency to a great extent. Europe has managed to give a clear demonstration of moral solidarity, but has also shown real solidarity with its southern neighbours, and it has also managed to resolve the problems that arose concerning the economic refugees who immigrated to the Italian coast.
At the same time - and I am particularly happy about this - the Schengen area has been opened up to Romania and Bulgaria, not in order to do them a favour, but because they are respecting the rules that apply to everyone. This shows that European solidarity has to be earned and that effort is rewarded.
I thank the Hungarian Presidency and wish all the best to the Polish Presidency.
on behalf of the S&D Group. - (DE) Mr President, President of the Commission, Prime Minister, a rotating presidency has two tasks. Firstly, where current affairs are concerned it has to make progress on the dossiers and bring them to a conclusion where possible, and secondly, it should set an example to the rest of the European Union.
Where the first task is concerned, Prime Minister, I should like to extend my warm thanks to your political staff and officials, because many issues have been resolved positively. The Croatia dossier - which was, of course, particularly close to my heart - was dealt with well, as was the Roma strategy. I would like to thank you warmly for this.
Where the second task is concerned, however, I have some criticisms to make. Substantial criticism has been expressed here in Parliament of both the media law and the Constitution. You may say that these are internal matters. However, you know very well, Prime Minister, that in today's Europe internal policy is also European policy - after all, that is the very point of Europe - and that European policy also has a corresponding impact domestically. This criticism by Europe is therefore entirely reasonable. You did, after all, have to amend the failed media law - even though the European Commission was very mild in its judgment of this act. Where the Constitution is concerned, you know that the Venice Commission has criticised not just the process, but also some essential content of this Constitution. Even the Secretary-General of the United Nations, Mr Ban Ki-moon, has expressed significant criticism.
Prime Minster, you are always saying that you want to connect with 1949. In the meantime, however, there was 1956. As a very young man in Austria I experienced this revolution, with its great aims of pluralism, freedom of the media and freedom of expression. It would be good to connect with 1956 again; to connect with the year of great revolution and of such freedoms, which are European values and European aims. That is not just a criticism that is made of your government by the socialists, as you are always saying - in your capacity as leader of the Fidesz party, at least. You yourself were present a few days ago when Hillary Clinton made some highly critical statements in the Hungarian Parliament at an event honouring Tom Lantos, an outstanding Hungarian-born member of the US Congress. Like many others in her country, Mrs Clinton called for vigilance where democratic development is concerned. We all need to be vigilant - not just in Hungary, but in view of developments in Hungary in particular.
Yes, you have a two-thirds majority. In theory, that means you can do what you like. However, in the European model of democracy what your critics are saying and what the opposition are saying also counts; not just what the two-thirds majority is saying.
Prime Minister, you have expressed your thanks to the Group of the European People's Party (Christian Democrats) - but only to that group. That is your prerogative, although it is the first time in all the many presidencies that I have experienced that a presidency has thanked only one party - its own party. A democracy, however, includes not just those who support you, but also those who express criticism. At least, that is what we understand by European democracy. I would like to see you moving somewhat closer towards the goals of pluralism, freedom of the media and freedom of expression. As Tom Lantos - that great Hungarian - said both in America and in Hungary, it is right and important - particularly in view of the responsibility that Europe has - to say yes to pluralism, to freedom of the media, to freedom of expression and yes, too, to criticism, because criticism is part of democracy just as much as those who support you, whether or not you have a two-thirds majority. Majorities are there to be utilised, but they must also show due regard for their opponents and critics. At least, that is our understanding of European democracy.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Mr President, Hungary has not only conducted an excellent presidency of the Council, but it also has a very modern democratic Constitution. I should like to ask Mr Swoboda whether he thinks that Mr Ban Ki-moon, who leads an organisation made up mostly of dictatorships, should not concern himself with the dictatorial constitutions that exist within the UN rather than that of a country which is a shining example of democracy.
- (DE) Mr Posselt, firstly, Mr Ban Ki-moon was supported by many democracies when he was elected as Secretary-General. Secondly, I mentioned a moment ago the Venice Commission. As you very well know, this Commission includes a great number of people who have nothing to do with social democracy, but instead are more closely aligned with your own party; representatives from Poland and other countries. Democracy is not a party-political issue, but rather a matter of how you see things personally and politically. That is what I was appealing to, and that is what I am saying to the Hungarian Prime Minister.
Mr President, Prime Minister, President of the Commission, my group is of the view that the Hungarian Presidency has achieved some truly important successes. This was a difficult presidency, with the financial crisis, Fukushima and the developments in North Africa. We have your government to thank, Mr Orbán - particularly your foreign minister, Mr Martonyi, who is sitting alongside you, and also your Minister of State for EU Affairs, Mrs Győri - for the fact that really outstanding work has been done here. This is particularly true as regards economic policy. What has been achieved in terms of stabilising the euro has undoubtedly been a great success, although it remains an important task. The adoption of the European Financial Stability Facility (EFSF) and also the Treaty establishing the European Stability Mechanism (ESM) - these are great and important achievements. The implementation of the first European Semester, the coordination of Member States' budgetary policy - this is progress par excellence when it comes to preventing the indebtedness that has been commonplace in the past.
There is one outstanding matter, which you yourself have mentioned: the so-called 'six pack' - the economic governance package. Our group will insist on this and we will continue to insist that we strengthen the Stability and Growth Pact, and consequently we will also stand firm on the issue of the reversed qualified majority. I believe it was right to postpone the decision for the time being and to continue the negotiations. Joseph Daul has said here that we need a convincing economic policy package if we are to have a stable euro. We feel that the Stability and Growth Pact is key to this. It needs teeth, and that is why the negotiations should continue.
There are a few other policy areas in which you were very successful during your Presidency. Croatia has been mentioned, and the conclusion of the accession negotiations. I can only endorse what Mr Swoboda has already said: this is a most significant step forward for the whole region. After three years, the directive on consumer rights has at last been finalised. Progress has been made on the energy efficiency plan. One further very important matter from our point of view, and also in the view of Europe's small and medium-sized enterprises, is the European patent, which President Barroso has just mentioned. A whole raft of really noteworthy successes achieved under your Presidency.
Prime Minister, when we met in Budapest we said to you that we would assess your Presidency fairly, but that naturally we would also look at what is going on in your country. From the point of view of the Group of the Alliance of Liberals and Democrats for Europe, we regret that your Presidency has been overshadowed by the controversy surrounding the media law. We would have liked to have seen a different media law. Although the Commission brought about some amendments, to our way of thinking these were not in the key areas. We would also like to have seen the Constitution being drawn up by the process proposed by the Venice Commission.
I believe that this watchfulness of each Member State - including my own, by the way - by the rest of Europe must continue if the European Union is to make progress. Freedom dies little by little - whether it is freedom of the press or freedom to travel. In a quarter of an hour customs officers will take up their places on the German-Danish and Danish-Swedish borders in order to reintroduce border controls. That is a development against which we might have wished the Presidency to have spoken out more strongly. This whole area - freedom to travel, asylum policy, revision of the Dublin II Regulation, the attack on the freedom to travel within the Schengen area - is where we would have liked to have seen greater commitment from your Presidency.
Overall your Presidency has been a successful one, but we would have preferred it not to have been overshadowed by the criticisms that I have mentioned.
Mr President, Prime Minister, I must admit that sometimes there are certain things I do not understand. You told us just now, 'Europe is strong, Europe can act, Europe must act, Europe must act as a force that must assert itself amid difficult political and economic circumstances'; and everyone applauds.
Then I read: 'in 1848 we did not bow to orders from Vienna; in 1956 and 1990, we did not bow to orders from Moscow, and nor shall we bow to orders from Brussels today'. Who said that? Was it Václav Klaus? No, it was Viktor Orbán, speaking to an audience in March this year. Mr Barroso will then ask why Europe is not well received in their country. It is because there are politicians who say one thing here in Brussels or Strasbourg and another thing in their own country. This is what damages Europe and brings Europe down, and Mr Orbán, you are one of those politicians.
The situation is quite clear-cut:
(Applause)
the situation is quite clear-cut, you know: you have done a fine job, as have your civil servants. This is very interesting. We are witnessing a case of nationwide schizophrenia, with unbelievable national cynicism to boot, in that in Hungary, they are undoing all the work that is done in Strasbourg and Brussels. You will tell me that this is not important. Am I right? Thank you, you are most kind! I will continue: 'It is our expectation of all demonstrators that they should not seek to destroy the State's goals, which serve Hungary's interests. We will therefore always take explicit action, within the bounds of legality, against these kinds of demonstrators, in order to protect ourselves against foreigners.' Who said that? It was Viktor Orbán!
Who said:
'we are Hungarians, we have our own way of dealing with this; we can be unpleasant, if necessary, so that's the right approach, I think.'
(FR) János Kádár, 1985: there is your problem, Mr Orbán.
On the one hand, you were someone who fought for freedom in 1989 and then, all of a sudden, you came - and this is something strange and extraordinary - you came, distrusting yourself, because you are against the dictator of Brussels, but, since you are President of the Brussels dictatorship, this means you distrust yourself. You should be far more distrustful of yourself, Mr Orbán. So you would understand the reaction of Europeans now concerning what has happened in the press in your country. Two left-liberal newspapers wanted to merge. The European Union, Mr Barroso, then approved this merger, but your independent media council, which you control, refused the merger, as these are opposition newspapers.
You have a radio which is free, Club Radio. As if by chance, its frequency is being taken away, and, as if by chance, a Catholic radio station will get Club Radio's frequency. Of course, you will say to me that this is an accident of history and that we do not know why it always goes one way and not the other. Therein lies the problem.
You then said just now, quite rightly, that it is a ... - ah, you can shake your head; I know that everything that I say is true. You are making a mockery of this, though, because you wanted to give us a great nationalist speech, and then all the Hungarians will be saying that at least they have shown Brussels how it is.
You have fought for freedom. I did not hear much from you when countries such as Egypt and Tunisia were fighting for freedoms; you were quite laid-back on that issue. Then, when people were receiving China, for example, we heard nothing from the great freedom fighter; you were quite relaxed then. So stop constantly telling us stories.
Then, the issue was mentioned just now of what is happening in Europe at the moment regarding the problem of borders and what Denmark is doing. As a matter of urgency, the Presidency of the European Union and the Presidency of the Commission must say that all of this has to stop immediately. The Schengen agreements are the Schengen agreements; they are European law. No single country, whether it is Hungary or Denmark, has the right to call European law into question unilaterally.
(Applause)
If we need to change European law, Mr Barroso, it will have to be changed in codecision with Parliament, and let us see if you get a majority in favour of changing Schengen, Mr Barroso.
(The President interrupted the speaker)
So, Mr Orbán, your team has done some good work, but you are a fighter against dictators from the dictatorship; the fighter is called Viktor Orbán and the dictator is called Viktor Orbán.
Mr President, Commission President, Prime Minister, Hungary surely deserves recognition for the way it has handled the Presidency, and I would particularly like to mention here the Secretary of State, who spent many long hours with us. After Slovenia and the Czech Republic, it was the next new Member State to take the Presidency of the EU, and it did not have an easy ride.
In internal politics, Hungary faced, for example, an unprecedented shock to the eurozone, while in the area of external relations it faced unprecedented social and political changes in North Africa and the Middle East after decades of stability, and these were challenges that would have tested the nerves of far more experienced players. It is also necessary to applaud the fact that Hungary maintained internal political stability throughout the Presidency, unlike my own country, where the opposition irresponsibly toppled the government during our Presidency, thus harming my country's image within the EU.
I would nonetheless like to register one complaint, not about the Hungarian Presidency but rather about the overall role of the new EU Member States, which is also reflected in the performance of the Presidency. I do not entirely agree here with Prime Minister Orbán, as I took the view that the expansion of the EU into Central and Eastern Europe will give the Union new dynamism, new impulses and new experiences. In my opinion, that has not happened yet. In my opinion, the new Member States very quickly settled into the comfortable trajectory of the old hands, with everything which that entailed, including the European jargon and the federalist ideology, and the Presidency of the EU increasingly becoming a kind of technical-organisational exercise in administration, and not a matter of political leadership.
I dream of a day when a Prime Minister will rise from this place and say: 'We need a new European paradigm, we cannot continue with a 50-year-old, dysfunctional, obsolete concept of European integration. We must look for a new concept.' Of course, when someone like that is found, Mr Cohn-Bendit will boo him and call him anti-European, but I am quite sure that, outside on the streets, the citizens and voters will applaud him.
Mr President, I would like to confess to a liking for Hungary and Hungarian culture, and I was therefore curious as to how Hungary would implement the motto of its programme, which was a strong Europe, Erős Európa.
I have to say that I was disappointed, because I participated in several trialogues or tripartite discussions between the Council, the Commission and the European Parliament, and I detected a complete lack of preparedness and an absence of any real opinion. As Mr Zahradil said, it is about continuing with a kind of comfortable, well-worn stereotype. If I could make a summary, then, of the results of this Presidency, I would say, in contrast to those expressing their thanks here to the Hungarian Presidency, that it was 'a zero Presidency, a zero Presidency'. This is a great disappointment for me, because it was a Presidency which encountered real challenges, both in the internal and external spheres.
Where did Mr Orbán's group or team implement that strong approach? The strong approach was implemented against his own media, the Hungarian media, the Hungarian intelligentsia and Hungarian citizens. That is where the strong approach was implemented. I believe there is an unjustified complacency prevailing in this Parliament, and that we need to talk things over genuinely and find other ways. The new Member States, including my own country, have so far squandered the opportunities they had. The awakening will clearly not come until we encounter even greater challenges. In such circumstances, perhaps the words of the great Hungarian poet Endre Ady will be remembered, from his poem 'In need of Mohacs', or 'Nekünk Mohács kell'.
on behalf of the EFD Group. - Mr Orbán, you are one of the few European leaders who has a grasp of history, believes in the nation state and champions democracy. I would say Hungary is lucky to have you. You have shown you are not prepared to be bullied by these EU nationalists. When you say that previously Hungary was dictated to by Moscow, and now it is Brussels, and you say that you are going to stand up to it, you actually mean it. So I think you have proved to be the secret weapon of the Eurosceptic movement. Your six-month tenure in this presidency has indeed been historic, because in the last six months the peoples of Europe have finally woken up to what a completely undemocratic and failing project this is.
There have been some real highlights in your six months. In particular, one thinks back to the Finnish general election and the stunning success of the True Finns party. Who can blame ordinary taxpaying voters, in Finland or elsewhere, for saying that they do not want to go on bailing out this failed project called the euro? Well, hard on the heels of the Finnish result we had the third catastrophe, the third casualty; Mr Barroso's own Portugal needed to be bailed out. Then of course we were back to Greece for the second bail-out, with people out rioting on the streets. But perhaps to cap it all, the real highlight of your presidency was that the Danes tore up the Schengen Agreement. So, all in all, I would say that you have had a remarkable, superb six months in office. More has happened to reawaken democracy and the future of the nation state perhaps than ever before.
I think there is a growing realisation, both here and elsewhere, that the worm has turned, and we have seen the beginning of the end of this extremely dangerous project. Mr Orbán, jolly well done!
(HU) Mr President, Prime Minister, ladies and gentlemen, please allow me to analyse and assess the half-year Hungarian Presidency from two aspects. Looking at issues first from a broader perspective, I will assess the European Union, then I would like to analyse the issues from the Hungarian point of view.
The European Union, as always, is faced with two choices: to be the nations' Europe, an economic alliance in which the sovereignty of Member States is accepted and their independence is respected, or to be the United States of Europe, where Member States are practically considered colonies. Unfortunately, the Hungarian Presidency subscribed to the latter and supported further centralisation, which will make it more difficult for Hungary too to restore its sovereignty in the future.
Hundreds of thousands of Hungarians voted in 2004 in favour of the European Union because they expected that Hungarians living in the Carpathian Basin would be reunited within the borders of the EU, that they would be able have unhindered contact, and would belong to the same community again. Let us suppose the Hungarian Presidency is a symbolic presidency and has little room for manoeuvring from a national aspect. Mr Prime Minister, in spite of this you should have mentioned at least symbolically the Slovak language law, the Beneš decrees or the Szekler territorial autonomy, which you put off, while on the other hand you still fought tooth and nail to protect a defective media law and you created a Roma strategy; and the problem is not the creation of a European Roma strategy, but that along the road you did not set up a Hungarian strategy.
(HU) Mr President, Prime Minister, a few days after the end of the Hungarian Presidency the initial feeling is relief, because we, Hungarians took the Presidency of the EU for the first time, and as you might know, we are a proud nation and we live up to what we have promised. This is what we did this time as well. We kept the rules of the club we joined, and responded to the criticisms raised previously here in connection with the media law by subjecting ourselves to common EU law, as we do not seek special treatment.
Ladies and gentlemen, I would like to draw the attention of Vice-President Swoboda in particular to this. I will read the introduction to the Hungarian Constitution in English:
'We agree with the members of the first free Parliament, which proclaimed as its first decision that our current liberty was born of our 1956 Revolution.'
(HU) In other words, our Hungarian Constitution does commemorate 1956; the Constitution is based on these foundations.
I consider the worldview of Cohn-Bendit a bit unusual; by the way, he seems to have put in an appearance in Parliament only for the duration of making this speech. He reckons that public servants do an excellent work. The only Roma MEP and one deaf MEP are sitting among the Hungarian Members of the European Parliament, so everything is all right, except there is one problem with Hungary: the Prime Minister, who leads all this, who leads his party and the country as well with the same determination. This is a very peculiar worldview, but there might be a hidden contradiction in it. We Hungarians act as we speak, and the past period has served ample proof of this. We will definitely not comply with conditions that this European Parliament is about to adopt in its decision in a few hours' time, in which they call for loosening the stringent criteria on the budget set out in the Constitution in order to avoid indebtedness. The European Parliament wants us to do just that. If we consider this as a Brussels or Strasbourg dictate, then it is a dictate that we will not abide by. I would also like to draw Mr Swoboda's attention to the fact that Prime Minister Orbán expressed his thanks to everyone, to the whole Parliament, for the work accomplished, but just happened to highlight the Group of the European People's Party (Christian Democrats) in particular.
(HU) Mr President, Prime Minister, President of the Commission, the statement I made during the Hungarian Presidency remains valid today, that is, all Hungarian patriots, including the Members of the European Parliament delegated by the Hungarian Socialist Party have a share in the success of the Presidency. It is not our fault, it is not the majority's fault that the balance sheet of the last six months is uneven: it shows professional success and political failure at the same time. The conclusion of the accession negotiations with Croatia was due to the excellent professional attitude of the Hungarian diplomats and officials, and can be considered as the greatest achievement; furthermore, the adoption of the Danube and Roma strategies and the conclusion of the first European Semester were also successful. While we achieved only partial success, we made great efforts to promote the legislative package on economic governance. It is an unequivocal and unprecedented failure that there was no summit organised in Hungary for Heads of State or Government during the Hungarian Presidency, and the Eastern Partnership Summit was cancelled as well. It is a pity.
The overall domestic policy of the Hungarian Government has cast a shadow over professional achievements. Thus, the political benefits which could have been reaped from the presidency were not exploited. The adoption of the media law, the demolition of the democratic rule of law, the adoption of a constitution supported by only one party, and Eurosceptic presidential statements provoked justified international incomprehension and criticism. The Hungarian Government became isolated in many respects during the presidency. The international appraisal of the country has unfortunately deteriorated. It is worth noting, and I will say it slowly, so that everyone understands it: it was the German, French and Luxembourgish Governments with a right-wing majority who voiced the first criticisms about the media law, and it was the German Government with a right-wing majority that raised concerns about the constitution; therefore, the distorted statement that the European left-wing attacked the Hungarian right-wing government has no grounds whatsoever.
Prime Minister, Parliament has no ambitions to lecture anyone; that is not European etiquette. No one has the right to cane or rap knuckles, either. However, everyone has the right to express their worries and concerns if they think that common European values are in danger. Your government has received many warnings in the last six months. It is unfortunate that the Hungarian people could not live through these six months proudly with their heads held high, as this is something they really rather badly needed.
Mr President, to have the EU Presidency is not only about decision making, it is also highly symbolic. It is especially important to represent and promote our core European values of human rights and freedom of expression. Therefore, Prime Minister Orbán, I welcome the way you put the Roma issues on the table, but I regret that the Hungarian Presidency failed to show the same commitment to these values from a domestic perspective.
In a way it is ironic that the Hungarian Presidency has done such a good job in extending our EU family and our values to Croatia. As the Vice-Chair of Parliament's Croatia delegation, I am extremely pleased that Croatia's accession negotiations have been concluded during the presidency. Thanks to Hungary, the enlargement process has been kept alive and moved forward, a great and historic achievement.
I am also pleased that Hungary, despite the difficult circumstances, has skilfully and with conviction steered the energy dossiers, including such issues as nuclear safety - with stress tests following Fukushima - transparency and integrity of energy markets - with the REMIT regulation - the Council conclusions on energy efficiency and the energy road map.
My last remark is on the incoming Polish Presidency. Following Poland's behaviour at the last Environmental Council, I am deeply worried that it is not taking the energy climate issues as seriously as it should and as Hungary did.
Mr President, whenever the EU gets into difficulties its leaders start to blame so-called populists. Mr Barroso does that regularly and I hope he is listening to me. It is a sign that they are increasingly becoming estranged from reality. Ordinary people are worried. They were told that the euro would bring about economic convergence, and the opposite is now happening. They are asking themselves what is going to happen to their savings and their pension, and what future there will be for their children in Europe.
Are these people populists, Mr Barroso? Should those accusing others of populism not rather look in the mirror, Mr Barroso? They were over-promising and under-delivering, Mr Barroso. They run into troubles of their own making yet blame others, as you did, Mr Barroso. I think it is time we started consolidating the achievements of European integration rather than building the Tower of Babel, Mr Barroso. There is nothing populist about that, is there Mr Barroso?
On the contrary, it is populism to claim that Eurobonds are the magical solution to our debts. How can we reduce debts by making more, Mr Barroso? The man in the street is becoming critical about Europe. There is a majority of people out there, outside this Chamber, asking fundamental questions to which the European Union leadership has no reply. Mr Barroso, that explains your frustration.
(DE) Mr President, Presidents of the Council and the Commission, the Hungarian Presidency has been highly successful, bearing in mind the challenges. If you think of the unwillingness of some Member States to find a common European solution, then one can only complement this Presidency of the Council on its internal arrangements. Prime Minister, I would like you to pass on that compliment to your Minister of State for EU Affairs, Mrs Győri, who was present here day and night and really set a good example. On that count I must take issue with Mr Ransdorf. How is a presidency supposed to make sensible proposals if it is constantly blocked, particularly by the large Member States? There are many examples of this. In view of these challenges the Presidency has really done well. Let us look at the applause given to Mr Farage or the words of Mr Zahradil or of Mr Swoboda, of Mr Cohn-Bendit - where are these gentlemen now? All four have disappeared. They had their say, but did not even want to wait to hear your answer. That is hardly a fair way to treat people, or to treat the Hungarian Presidency.
(Applause)
Naturally, you had some domestic policy problems to resolve. Of course there were debates. Mr Swoboda's contribution, however - which did not even go into the agenda of the Hungarian Presidency - I see as nothing more than a diversionary tactic. To Mr Cohn-Bendit I would point out that, as capable as he is, not even Mr Orbán can solve all the world's problems from China to North Africa. The Presidency has done a good job, and bearing in mind the fact that there have also been complaints regarding how Brussels wants to regulate absolutely everything then I cannot readily take issue with your comments that have been quoted here - for the Commission in Brussels often acts as if there had been no changes in the challenges we face. It just potters along exactly as before. If we have succeeded in stemming the tide of nationalism from some Member States and in limiting the nannying of our citizens, then this Hungarian Presidency has trodden the right path and been a great success.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr President, it is my pleasure to challenge Mr Langan.
(RO) I would like to ask whether you have read the view of the Venice Commission on the new Hungarian Constitution and, if you have, what do you think about this report, which is probably the most damning I have seen in Europe in 20 years?
(DE) Mr President, I have not read the opinion of the Venice Commission. I do not speak Hungarian. I have read many assessments of the Hungarian Constitution stating that it is one of the most modern constitutions in Europe and I believe that we should give credit for that. The self-righteousness of some members of this Parliament, who were once deselected, is outrageous.
(Applause)
(SL) Mr President, Hungary has completed its presidency with what is, without a doubt, one major success, namely the completion of the negotiations for Croatia to join the Union. In so doing, it has confirmed that the enlargement project is alive and well, which is a very positive signal for the whole of the Western Balkans.
In Slovenia, we have sincerely congratulated you on this achievement as, indeed, we have congratulated our neighbour Croatia. You deserve, without a doubt, even more recognition. You have created a good foundation for the European future of the Roma, you have been successful on the Danube region, but it is unfortunate that, instead of resolving common European problems, we were forced to spend far too much time on your internal political conflicts, starting with the new media law, which has seriously called into question the freedom of the media, and the constitutional amendments, which the ruling party has drafted to fit with its own tastes.
We all want Europe to be strong, but it seems to me that we are increasingly coming across as weak in people's eyes. Now, we are changing the Schengen rules, Mr Orbán, and yet Schengen and the euro are the symbols of Europe. We do not want a Europe that will make backwards steps in terms of democratic development.
Although the Hungarian Presidency has completed its term, we will closely observe your next steps and I therefore expect that Poland will redirect our ship skilfully and with awareness of the responsibility that entails.
(FR) Mr President, Prime Minister Orbán thinks that Europe is stronger today than it was six months ago. Without questioning the merits of your administration throughout the Presidency, I would hesitate to share your assessment.
The cacophony that has surrounded the Greek crisis from the start, with the negative impact that it has had, has not strengthened Europe. If anything is stronger than it was six months ago, it is speculation.
The True Finns, too, are stronger than they were six months ago. As for the enlargement - and I choose my words carefully here - it will only strengthen Europe if Europe is capable of coming up with rules that can ensure respect for the Copenhagen criteria on the part of all Member States once they become members of this European Union; that is, not only before but also after their accession to the European Union.
Regarding the Schengen Agreement, I also think that, unfortunately, those who are sceptical about, or opposed to, the principles enshrined in this agreement are stronger today than they were six months ago.
- (SK) Mr President, the Hungarian administration has undoubtedly made an adequate effort to cope with the obligations arising from its Presidency of the European Union, and all of the Hungarian officials involved deserve our huge gratitude. The day-to-day work of the administrative apparatus, however, has been greatly hindered by the many dubious gestures and peculiar displays of power emanating directly from Budapest.
In Brussels, at the instigation of the Hungarian Government, we first had to wipe our dirty shoes on cherished symbols and portraits of leading Hungarian personalities whom we respect as much as the Hungarian people do. After that came the revised Constitution, which has provoked criticism from UN Secretary-General Ban Ki-moon, the Venice Commission, the Council of Europe and the European Parliament.
I cannot imagine, Mr Orbán, why you had yourself declared in the Constitution merely as the leader of all Hungarians worldwide, while letting slip the opportunity to secure Hungarian passports for all of Attila's brother Huns from nearby Central Asia, for example the Mongols and Tatars. Perhaps you also still miss the right to impose capital punishment in the Constitution. This Constitution really has some way to go.
(IT) Mr President, ladies and gentlemen, Mr Prime Minister, I share in the thanks already expressed by others, though I am not going to specify the individual points that justify this gratitude.
The Committee on Constitutional Affairs (AFCO), which I chair, has had the chance to meet you on a number of occasions, including in your own country. We first met you as a delegation and then within the Conference of Parliamentary Committees for Union Affairs; we have witnessed the constant, unambiguous and pro-European commitment of the Hungarian Presidency. The AFCO would like to thank you in particular for your contribution this semester to concluding the report on the citizens' initiative. Likewise, thank you for the statements that Mrs Győri made here just recently as she took on the commitment, on behalf of the Council, to adhere to the transparency register as soon as possible. The Polish Presidency can hardly fail to follow suit.
Hungary chose 'Stronger Europe' as its slogan and I sincerely believe that this was well-chosen. You have succeeded in riding out a storm that was made even more intense by the criticisms levelled by Parliament. I must say, as a constitutional scholar - indeed, I have written a book on all the constitutions in Europe - that it is unheard of to try and criticise the constitution of a Member State for reasons of domestic policy. It is also unprecedented to say that a constitution is incompatible with European principles because it refers to human and family values, which are precisely the values of the European tradition and the very building blocks of Europe.
I therefore thank you not only for the strong and courageous work of your Presidency, but also for the Constitution of Hungary.
(HU) Mr President, Mr Barroso, Mr Orbán, ladies and gentlemen, I am not sure which hat the Hungarian Prime Minister is wearing today, but whether it is the Hungarian or the European hat, he can wave it in acknowledgement of the Hungarian civil service. They and the Hungarian experts have done everything to make the Presidency a success. They are fully aware that Brussels is not Moscow. I humbly ask Mr Orbán to continue to show respect to civil servants even after the end of the Hungarian Presidency, and protect them from further political purges.
You had to face a serious challenge, which might best be summarised by one of your senior officials. I quote: 'Technically there is nothing that can stop us, what we invent today becomes a bill tomorrow, and a binding norm the day after; this makes us believe that we are masters of everything. The only thing that might pose a danger to us is if we do not exercise moderation'.
Prime Minister, we have not found this moderate attitude in your policies, except for the successful work of the civil service. Prime Minister, one of your favourite sayings nowadays is that Hungary is at war. It might have skipped your attention that the organisation you were leading was created in the spirit of peace.
(FR) Mr President, Mr Orbán, first I want to thank all the Hungarian teams with whom we have done a good deal of work on economic governance. However, if you have no objection, Mr President, I do not wish to talk to you about that, nor to you, Mr Orbán.
I was enormously struck by the fact that Otto von Habsburg died just as the Hungarian Presidency completed its term. If we think back to what the Austro-Hungarian Empire was at the start of the twentieth century, I see his death as a signal which should make us vigilant. Our Member States and our structures are fragile. All those who fan the flames of nationalism, giving people the belief that it represents the solution for the future, should look at the fate of some past empires, and quite important ones too. Even the Roman Empire was one day engulfed by the storm.
I think that what we are trying to build together by orientating ourselves towards the future is infinitely more important than the narrow conservatism espoused by certain nationalists.
I will finish on a humorous note. Mr Prodi always used to say to those who compared the dictatorship of Brussels with the dictatorship of Moscow that he would like to know the date on which they joined the Soviet Union.
(NL) Mr President, I would like to thank the Hungarian Presidency for its efforts, as you have performed work that is crucial to achieving an agreement on economic governance. We are 98% of the way to agreement.
Mr Orbán, your aim was a strong Europe, but you can only achieve that with a strong team. I would therefore like to offer a special word of thanks to the State Secretary, Mr Kármán, your Finance Minister, your ambassador and, last but not least, Mrs Győri.
At the beginning of your Presidency, you said that you wanted to take this Parliament seriously and you have proven that to be true, as many of our wishes have come to fruition. I do not need to reiterate these at this point. However, this Parliament also wants to ensure that the Council takes decisions when they need to be taken. That is why that last 2% - the obstacles that we still need to overcome - is so important, as it is crucial that we are able to ensure effective decision making. Our collective effort needs to be focused on building on that 98% and overcoming those final obstacles.
I know that what counts is the result. We have not reached 100% yet, but you have put in place crucial preliminary work. Without your preliminary work it would not be possible - and I hope that it will be - to reach a final agreement in September.
(FR) Mr President, Mr Orbán, I am addressing you primarily in my function as a member of the Committee on Employment and Social Affairs.
Progress has been made on various matters, particularly with respect to the Roma, but, unlike the previous Presidency, which made a decent amount of progress on social affairs concerning the homeless, the minimum wage and the fight against child poverty, your Presidency is coming to an end without having dealt much with social affairs.
You did, however, mention the priorities of growth, employment and protection of the European social model. Unfortunately, we will not come away from this term with the sense that you defended the model during the negotiations on economic governance or the budgetary debates, or in the context of recommendations made to Member States.
You subscribed to and participated in the dominant idea on the right which says that the only method of relaunching the economy is to cut budgets, and social spending in particular. One striking example is the internal decision you made to close the Pikler Institute, which, starting in Hungary, developed an internationally recognised pedagogical method, and which has participated in the fight against child poverty.
On a social level, it is undeniable that some of your positions have been in conflict with your commitments.
(EL) Mr President, I wish to congratulate the Hungarian Presidency, because what it achieved is more important than what remains to be done. It is a fact that particular emphasis was placed on fiscal stability and that the efforts required from now on must have macroeconomic objectives. The action taken on the question of the Roma and on security issues (such as Schengen) was the right action.
What is important is to ensure that it is followed up and that the social dimension of the EU 2020 strategy objectives is emphasised. As an MEP from Greece, I wish to thank the Hungarian Presidency for its help with the fiscal adjustment of my country and to emphasise that the specific differences which exist are not important - they are within the framework of democracy within Greece. As Greeks, we recognise that, without help, we would have very serious problems and we therefore undertake to honour our commitments and to cooperate with each presidency and with the European Commission.
The most important thing of all, I believe, is that we must work out how to achieve the EU 2020 strategy objectives from now on because, bearing in mind that the Lisbon guidelines have not given us ...
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, Prime Minister, there was considerable debate over the new Hungarian Constitution, but aside from these squabbles I should like to express my personal appreciation for the explicit reference this Constitution makes to the future of the younger generations.
Evidence of this great sensitivity towards young people and children is also shown by the fact that the Hungarian Presidency gave priority consideration to the directive on combating the sexual abuse and sexual exploitation of children and child pornography, of which I was the rapporteur.
Committee is set to vote on this agreement next week and it is truly an effective, compelling and forward-thinking legislative instrument. The directive will bring in harsher criminal punishments, better protection for victims, a definition of sexual tourism, the criminalisation of the offence of online and offline grooming, the seizure and confiscation of any assets obtained through these crimes, and the mandatory removal of online child pornography.
These are just some of the points I wanted to highlight, but I would like to reiterate that all of this was also made possible due to the huge receptiveness and sensitivity of the Hungarian Presidency on these issues.
(HU) Mr President, thinking back to the beginning, the performance of my fellow Members come to my mind first. That was the time when I realised that we had started with a serious handicap. Minus 100 metres can mean a significant handicap in a short-distance race, am I right, Hungarian Socialist colleagues? They drew plans, but did not consider that we take our objectives seriously, and would like to realise them as well. We had to overcome a couple of hurdles; our words are misinterpreted even today.
The Hungarian Presidency decided upon a strict timetable and ambitious goals, and stuck to them until the very end even in the hardest times. This was the first Presidency to live through a change in the institutional system, but was able to coordinate the codecision procedure while maintaining a Parliament-friendly Presidency. The Presidency worked with perseverance in order to launch the European Semester and create the 'six pack' on economic governance. The Roma strategy is the key to elevate social groups lagging behind. We rallied the countries along the Danube again into an alliance with a view to launching successful economic and political cooperation. The accession of Croatia is approaching; in fact, it is at an arm's length now. We have the right to say that the Hungarian Presidency has worked hard for success. It is a great pleasure to see that others are also satisfied with the work we have done, and I have to say that we owed this service not only to Europe, but to Hungary and its people as well.
Let me underline once again that there was great cooperation with both the Minister of Foreign Affairs, János Martonyi, and Minister Enikő Győri. Thank you once again for your engagement.
We now come to the catch-the-eye procedure.
(PL) Mr President, I would like to extend my very sincere thanks to the Hungarian Presidency, and also to Prime Minister Orbán himself for this Presidency, which we regard as successful. It came at a time when we had to overcome numerous crises, which have already been mentioned in this Chamber: the crisis in the euro area and the political crisis in Africa linked to the Arab Spring, and also the crisis linked to the failure of the nuclear power plant and events in Japan.
The Presidency successfully launched the European Semester, as well as setting in motion everything relating to safety tests of nuclear power plants and implementing all decisions on the difficult measures required to stabilise the crisis, which are important from the point of view of the European Union as a whole. In this regard I cannot share the views expressed by Mr Cohn-Bendit or Mr Farage, that the Presidency has imposed crisis measures on the European Union. I would therefore like to thank the Presidency for its efficient...
(The President cut off the speaker)
- (SK) Mr President, we heard at the beginning of Viktor Orbán's speech that he very much values cooperation with political parties, but he then corrected this to cooperation with the Group of the European People's Party (Christian Democrats), which I find very interesting, as there is not just one political party or political grouping in this Parliament, but many.
Mr President, all Presidencies have been affected by something, but in my opinion you have outdone them all with the adoption of your 'wonderful' Hungarian Constitution, which has been criticised so many times, and when some fellow Members here say they do not know what the Venice Commission is, and that it does not interest them, I think this shows ignorance on their part.
What sort of example are you giving to future generations? You are giving them the example of the growth of nationalism, and the assertion that the European Union is not as important as what happens in the nation states. In my opinion, this is not a very good example, and on the topic of future generations, you adopted the priority of improving the position of young people. I would be very interested to know what you have done in your Presidency, because I think you have done nothing, and also, as we are talking about young people, in your own country there is no ...
(PL) Mr President, the Hungarian Presidency came during a time of many challenges in the European Union; the crisis in the euro area, and also the crisis in North Africa. So far no country holding the presidency has managed to achieve all of the objectives it has set itself. Seen in the context of the past few years, however, the Hungarian Presidency has been very successful. It can boast of concrete achievements, such as the conclusion of negotiations with Croatia and the legislative package on strengthening economic governance. The Presidency also succeeded in raising awareness of the problems faced by the Danube region, and work started on a joint strategy on the Roma.
One of the Hungarian Government's initiatives also merits our attention since it demonstrates how well European Union funding can be used to promote the fundamental democratic value of life. In this context, it is unacceptable for Commissioner Reding to state that the Hungarian campaign aimed at protecting children's lives during the prenatal period is incompatible with European values.
(The President cut off the speaker)
(DE) Mr President, the Hungarian Presidency began with events in domestic politics that gave rise to unfounded concern. The framework conditions were difficult - the debt crisis, the crisis of the euro, the reactor disaster and finally a wave of migration due to the Arab Spring. There have been some truly great successes in terms of practical politics. I am thinking here of the accession negotiations that were begun with Iceland, the conclusion of those with Croatia, and also the strategy for the Danube region. I must also comment, however, that I would have like to see greater debate on nuclear power and environmental issues. I also have my doubts as to whether expanding the Schengen area will really provide a greater degree of security for our citizens.
Overall, a good job has been done, and I would like to express my warm thanks to our Hungarian neighbours.
(SL) Mr President, Prime Minister Orbán, allow me, first of all, to congratulate you on behalf of the Slovene members of Group of the European People's Party (Christian Democrats) on an excellent presidency and on a job well done.
I realise your presidency has not been an easy one. In a way, you had to navigate a treacherous path and you have presided in circumstances marked by crisis: there was Fukushima, but also the political tsunami from the parties on the left in the European Parliament who have constantly politicised your work and even introduced some internal political affairs onto the European stage. Despite that, you have achieved good results, and I would say, particularly to those who have said you are not a true European, that the European Semester is one of the most pro-European mechanisms we have adopted in the European institutions since the amendment of the Constitution. You have given a good account of yourself, the facts speak for themselves, and I wish you much more ...
(The President cut off the speaker)
- (SK) Mr President, I would like to express my greetings to the Hungarian delegation, headed by the country's prime minister. The Hungarian Presidency, which had an ambitious programme, surely deserves thanks for the things that have been mentioned here, from the completion of negotiations with Croatia to the Danube strategy and the Roma strategy. I also think that Parliament's plenary should not be used to criticise the presidency, but the country holding the presidency of the Union should also not abuse its position. You, Mr Orbán, have set a precedent the like of which we have never seen here in the past.
You, as the country holding the presidency, and you specifically, as the prime minister of the country holding the EU presidency, have frequently abused your position. Our thanks are due mainly to the Hungarian Ministry of Foreign Affairs and to your administration for the items from your agenda that were fulfilled. However, the unfortunate start to the Hungarian Presidency ...
Vice-President of the Commission. - Mr President, the debate we have just had clearly demonstrated how important European integration is today, and how important a role the rotating Presidency still plays.
The motto of the Hungarian Presidency was 'strong Europe'. We do indeed need a strong Europe. I think that many of the achievements which have already been enumerated here strengthen our Union - economic governance, the first-ever European Semester, financial services oversight, better protection of consumers, the Roma and Danube strategies and the conclusion of the accession negotiations with Croatia, just to mention a few.
As we should not be distracted from these achievements and from the purpose of today's political debate, let me also respond to the various comments made by honourable Members on the Hungarian Constitution and the Commission position on this issue. This is a serious matter and one which requires careful analysis before any conclusions are drawn.
The new Constitution will enter into force on 1 January 2012 and will require the adoption of implementing measures. The assessment at this stage is that the Hungarian Constitution does not create issues of compatibility with Union law. Its legal effects will be fully evaluated when the implementing legislative, administrative and judicial procedures are in place. The Commission is following very closely the work of the Venice Commission, which issued its comprehensive opinion on this issue on 20 June, following a request from the Parliamentary Assembly of the Council of Europe. We are currently analysing this opinion. Against this backdrop, I assure you that the Commission takes its work as guardian of Union law very seriously and will remain vigilant vis-à-vis Hungary, and indeed any other Member State, and will not hesitate to make use of its prerogatives if necessary.
Let us now turn to what made this Presidency such a turning-point, the decisive steps made in terms of strengthening our economic governance and our common economic policy through the European Semester. As several speakers highlighted, the current crisis brought home very clearly the message that our economies are interconnected, our future is linked together and the EU is a shared economic space, not 27 separate economies. The crisis showed what kind of effects we may feel if one country is not performing well. This formed the basis of the EU 2020 strategy and our first European Semester.
I have to thank the Hungarian Presidency for the successful European Semester and the successful discussion on the country-specific recommendations, which have also been endorsed by the European Council. This created the best possible conditions for the transition from the European Semester to the national semesters. We know that the reforms will be successful only if they are owned by the national governments and implemented on the ground.
I should like to make just one comment on the economic governance package. I think that both Council and Parliament have made tremendous progress. We are very close to the successful conclusion of this very important governance package. It would, of course, be highly appreciated if we could go the extra mile required and conclude the very important negotiations on this package as soon as possible. A sincere word of thanks goes to the Hungarian Presidency, who really put a lot of energy and negotiating effort into bringing this package so close to fruition.
For the Hungarian Presidency, the priority from day one has been to conclude the accession negotiations with Croatia. This was a great success which sends a very important signal, not only to the Croats but to all the peoples in the Western Balkans, because we have reconfirmed that their future lies within the European Union. We have also reconfirmed that enlargement is a credible process from the point view of both sides, both in terms of preparations and of the European Union's commitment towards the Western Balkan nations.
The Hungarian Presidency was instrumental in helping to shape new policy in our neighbourhood, where we support 'deep' and real democracy and where we are ready to support reforms which consolidate this positive development in these regions.
Allow me to conclude with two very important strategies. The first is the Danube Strategy where, I believe, we will replicate the success of the first macroeconomic strategy the Commission unveiled, the strategy for the Baltic Sea Region. I believe that, through common cooperation and the expertise offered by the Commission, we can really help this region achieve new economic successes and new economic prosperity.
I think the important work on the Roma strategy was very well received. We clearly demonstrated that the Roma issue is a European one, and that we need to seek a solution at European level. This is an issue which must be tackled by all institutions and by all Member States. Therefore the interconnection of policies at European level and national concrete action plans are very important and, I believe, will bring positive results for the Roma minority.
Allow me to thank, also, the partners with whom I have been working almost on a daily basis, Foreign Minister Janos Martonyi and State Secretary Enikó Győri. They, out of the whole Hungarian Presidency team, probably spent the most time in Parliament. I think they did a great job and I would like to thank them very much for their cooperation.
President-in-Office of the Council. - (HU) Mr President, ladies and gentlemen, first and foremost, I would like to reiterate that the Hungarian Presidency expresses its thanks to everyone in the European Parliament, as well as to Mr Jerzy Buzek, President of the European Parliament, who supported our work all along, and I repeat, I would like to express my thanks especially to the Group of the European People's Party (Christian Democrats) and their leader, because the Hungarian Presidency would not have been successful without their outstanding political support. Let us talk straight. The Hungarian Presidency was in the centre of attacks by the international left-wing right from the start. This could have paralysed the Hungarian Presidency, and could have made it impossible to achieve our objectives. It took a lot to endure the attacks of the international left-wing. We needed the help of the PPE Group and their leader, and I am grateful to the Members of the PPE Group because they stood by us and helped our work.
Ladies and gentlemen, we heard a few personal remarks as well, to which I feel obliged to respond not for personal reasons, but in the interest of Hungary. Please allow me to talk straight again. It is a cheap trick to say there are civil servants who do their job right and there are bad leaders. I encountered these arguments dozens of times during my 21-year career as an MP. These arguments are heard, these arguments are used by the opposition when the government is undeniably successful in achieving something, and the opposition cannot deny it either, but does not want to admit the success and attribute it to the leaders, therefore it rather delegates it to the corps of civil servants. This reasoning would even seem funny if it was not so tiresomely boring.
Regarding Mr Tabajdi's remark about governments in Europe which, in his opinion, expressed their concerns and criticism about the Hungarian Constitution - what I am going to say is not addressed to Brussels, but rather to the national governments: no European prime minister or European government is in a position to tell us, Hungarians, what kind of constitution we can or cannot have. This is for our nation to decide, and we will decide about it in due course. Similarly, I have to say, Mr Tabajdi, that we do believe in peaceful, sober, and calm debate, but you know the Hungarian saying: give as good as you get.
Ladies and gentlemen, now I would also like to respond to Mr Cohn-Bendit's remark driven by undue attention to my person. First of all, I would like to express my thanks for the flattering attention to my political activities including my speeches delivered in Budapest. I would like to reaffirm my opinion that Brussels is not Moscow. I would, however, like to make it clear that I will always protect Hungary against remarks, even coming from Brussels, which can be interpreted in Hungary as if you were to tell us what we can do and what we cannot do. You, Mr Cohn-Bendit, are in no position to tell us what to do, and I have to say that I can only raise the popularity of Europe in my country if I make it clear to Hungarians that you will never be the one to tell them what they can and cannot do.
It seems that a significant difference remains in our coexistence and political debates, and I would like to draw your attention to it. We are both, beyond doubt, rebellious personalities. You rebelled against a civil democracy, I rebelled against a dictatorship, and this difference, oddly, has survived between us, and I regret to see that you follow the European left-wing tradition that claims that if people do not vote for them, then there will be no democracy, because they were left out of the government. This reasoning is well-known in Hungary.
Ladies and gentlemen, please allow me now to express my thanks to Eurosceptics for their supporting remarks. They practically supported my work all along, for which I am grateful, but I need to clarify one thing: the Hungarian Government and I personally are not Eurosceptics ourselves. We are not sceptical in general. This is a question of personality. We are optimistic and confident people who would rather believe in things than be sceptical about them. This is why we believe in European integration and cooperation, and I belong to a generation whose grandparents explained to them clearly that if there was no European integration, no European cooperation, then sooner or later there would be war in Europe. We take this seriously, and for this reason will always persevere like a nation that suffered a lot during two world wars. We will always hold on to the spirit of European cooperation and integration. I would also like to make it clear that I have always appreciated your work here. I belong to a religious community whose fundamental slogan - for which it seceded from the Catholic Church - is that the church has to be reformed constantly, therefore your provocative and critical remarks are very useful for the EU, because the EU has to be reformed constantly as well, and provocative and critical remarks are in fact needed, so I thank you for the support you provided for our work.
Concerning the Constitution, firstly, I would like to make it clear that the European Union respects the constitutional and national identity of its Member States. This is enshrined in the Treaty on the European Union and the case law of the European Court of Justice in Luxembourg. Therefore we insist that the Hungarian Constitution be drafted by Hungarians. At the same time, I would also like to make it clear that the Constitution is centred on life, family, nation and human dignity, which is a way of thinking that is welcomed with support, sympathy and delight by millions of Europeans. While some are critical toward the Hungarian Constitution, there are people in the European Union who consider life, family, nation and human dignity very important, and are happy that there is a new Constitution that places emphasis on these values, and we are proud to see that millions of Europeans agree with us, and consider the Hungarian Constitution a great achievement.
Ladies and gentlemen, finally I would like to read out three sentences from the beginning of the report of the Venice Commission that you have so frequently referred to, in order to clarify some misunderstandings between us. I quote from the report: 'Hungary has adopted a new Constitution which aims to meet the general features of a modern Constitution within the framework of the Council of Europe. In particular, the Venice Commission welcomes the fact that this new Constitution establishes a constitutional order based on democracy, the rule of law and the protection of fundamental rights as underlying principles. A particular effort has been made to follow closely the technique and the contents of the ECHR and to some extent the EU Charter.' End of quote. I have to say therefore that the Hungarian Constitution as a whole is a modern, democratic European constitution in its nature and political character. Hungarians, using their rights as enshrined in the Treaty, will draft the necessary rules and details in the Hungarian Parliament. I thank those who wished us strength and good health for this work.
Finally, I would like to repeat that it was a great pleasure to cooperate with you in the past period. It was a great pleasure not just when you supported us. I have to admit to Mr Swoboda as well that even debating with you was a great pleasure, and I had the opportunity to meet many critical, but fundamentally amiable MEPs even from the left wing of Parliament, with whom we share European ideals.
I would like to express my heartfelt thanks for your cooperation, I wish you every success, and ask you to support the Polish Presidency just as you supported us.
Prime Minister Orbán, thank you very much for presenting the measures undertaken by the Hungarian Presidency, and for your comments. I would like to stress that the Hungarian Presidency has had a particularly beneficial impact on the European Parliament's work. It was the Hungarian Presidency which drafted rules governing contact between the European Parliament and the Commission and future presidencies with regard to the multiannual financial framework. This is very important for us, and we endeavoured to ensure that such rules were put in place. The next four presidencies, or in other words the Polish, Danish, Cypriot and Irish presidencies, will undertake the same commitment as the Hungarian Presidency, and will follow in its footsteps. Measures of this kind are advantageous for our future debate on the multiannual financial framework.
Thank you once again, Prime Minister Orbán, and thanks to your entire government, to Vice-President Šefčovič and to all our fellow Members.
The debate is closed.
Written statements (Rule 149)
This Hungarian Presidency has been overshadowed by many things, from internal controversies to the increasingly negative development of the European Union.
The most noteworthy internal controversies, which have had repercussions on discussions in Parliament, include the range of attacks on freedoms and fundamental rights, especially as regards the media law and the review of the Hungarian Constitution, which represents a setback to the rights of women, workers, intellectuals and the Hungarian population in general.
Although the Presidency does not bear sole responsibility in EU matters, it must be taken into account that it was during this period that the crisis of the euro was dragged out, that unacceptable conditions were imposed on Greece, Portugal and Ireland, and that advancements were made in so-called economic governance, always to the benefit of large companies and to the detriment of workers and the public.
Finally, it is also worth remembering that military interference was resumed under this Presidency, in close cooperation with the North Atlantic Treaty Organisation and the US, as in the case of Libya, while attacks on social and labour rights, including those of immigrants, particularly those from Africa, were also stepped up.
in writing. - (RO) In spite of the economic developments in Greece and the macro-economic instability in other Member States, the Hungarian Presidency was dominated by the debates on consolidating economic governance. The Hungarian Presidency played a full role, at a technical level, in formulating a decision on these issues, endorsed at the European Council meeting just held in June. However, the Commission's package of legislative proposals on economic governance has failed to be adopted at first reading during the Hungarian Presidency, with the European Parliament's vote on this item being postponed until July. On the external relations' front, the conclusion of the accession negotiations with Croatia and the setting of a definite deadline for signing the Treaty of Accession undoubtedly mark a success for the Hungarian Presidency. Unfortunately for Romania, the Hungarian Presidency has been overshadowed by a lack of firmer commitment about accession to the Schengen area. Other dossiers where noteworthy progress has been made and which I would like to congratulate the Hungarian Presidency on are the adoption of the EU strategy for the Danube region and the EU strategy framework for Roma inclusion. The Hungarian Presidency has been actively involved in the process of concluding these dossiers and ensuring that they had the desired high profile.
in writing. - (DE) At EU level - and that is, after all, the context in which a presidency of the Council should be assessed - the Hungarian Presidency achieved quite a lot. Particular highlights include the fact that it addressed the problem of the Roma people, made progress on development of the EU border protection agency, Frontex, and was able to achieve agreement on the European patent. Moreover, it made a start on a series of other activities such as the strategy for the Danube region, the European Semester, the start of accession negotiations with Iceland and the quasi-conclusion of those with Croatia.
The staccato of criticism faced by the Hungarian Presidency in respect of the media law, for example, showed once again that the Brussels machine cares less about democratic legitimacy and more about conforming with the EU establishment, and that it is not above dragging domestic policy matters onto the European stage in the context of the presidency. It is worth noting how well-regarded Mr Orbán, with his patriotic government, has remained during these turbulent six months - which were not just overshadowed by controversial domestic policies for which Hungary was roundly criticised, but which also saw the Japanese nuclear disaster, the Arab Spring and the aftermath of the debt crisis. Brussels would be well advised to finally recognise the value of democratic legitimacy and to accept the will of the people - whether we are taking about referendums on EU matters or the domestic affairs of Member States.
I do not wish to linger on the assessment of the outgoing Hungarian Presidency: my fellow Members have already praised its achievements and successes quite objectively. I will confine myself, as a member of the Transylvanian Hungarian minority and a Romanian citizen, to expressing my appreciation and thanks to the Hungarian Presidency, and to Prime Minister Orbán in particular for the attention that they paid to the issues of minority communities and Europe's cultural, ethnic and religious diversity, and for the support they provided for the European integration of countries in the West Balkans, namely for the accession of Croatia and the admission of Romania into the Schengen area. Going beyond appreciation, I would like to apologize to the plenary session of the European Parliament, because while the Hungarian Presidency tried to do its best to find a way out of the crisis in the extraordinary circumstances of the global economic crisis, the post-Communist Hungarian left-wing, namely the Members delegated by the Hungarian Socialist Party 'exported' their frustrations with domestic policy and their party policy conflicts to the EU and to Parliament especially, and with the assistance of their misguided foreign supporters they had the gall to hinder and set back the dedicated work of the Hungarian Presidency by all means possible for cheap political gains, betraying Hungarian national values and ignoring common European values. At the end of the Hungarian Presidency we can acknowledge with relief that their unprincipled aspirations have failed altogether.
The Hungarian Presidency has certainly been successful in completing the accession talks with Croatia, in outlining the Roma strategy and in introducing the European budget semester. Frankly, however, that is no particular credit to Mr Orbán, as any country would have done the same as a matter of routine. What Mr Orbán has really brought to European politics is confusion and uncertainty. The speeches about Brussels dictating in the same way that Moscow did resemble the views of the most hardline anti-Europeans, to say nothing of your other anti-European outbursts. Mr Orbán, you are annoyed with Europeans because they do not go along with your Hungarian nationalism, or your expansion at the expense of your neighbours. On the contrary, Europeans are a barrier to your attempts to subjugate minorities in other states, and to extend Hungarian laws to neighbouring states. Europe is a barrier to your attempts to gradually change borders. In connection with the adoption of the new Hungarian Constitution, your Presidency of the EU has brought only an attempt to destabilise Central Europe and an attempt to reduce the importance of the EU as a whole. This is all down to the egotistical nationalistic aims of Fidesz policy. This is unacceptable for us Slovaks, just as it is for all genuine Europeans.